Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Fey on 2/5/21.
The application has been amended as follows: 
In the specification:
Lines 5-6 of page 6, “exposed by 1/10 to 1/2 in height to the outside” has been amended to --exposed by 1/10 to 1/2 of their height to the outside--.

In claim 1 (currently amended):
Line 8, “the step of (a)” has been deleted;

In claim 12 (new):
Line 7, “exposed by 0.1 to 0.5 in height to the outside” has been amended to -- exposed by 1/10 to 1/2 of their height to the outside--.
Claims 9-10 are cancelled.
Claims 1, 2, 4-8 and 11-13 are allowed.

Applicant’s amendments and arguments filed on 1/5/21, with respect to claims 1, 2, 4-8 and 11-13 have been fully considered and are persuasive.  Therefore, the rejection on 10/5/20 has been withdrawn.
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide an onion growing method having the combination of steps such as claimed in claims 1 (i.e., allowing onions to be dormant by storing the onions at a temperature of 0 to 5°C and breaking the dormancy of the onions by planting the dormant onions in a field, and in planting the 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644